Citation Nr: 9930971	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-06 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected anxiety reaction, evaluated as 50 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected chronic prostatitis, transurethral prostate 
repair (TURP), evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for a 
service-connected duodenal ulcer, evaluated as 10 percent 
disabling.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


REMAND

The veteran served on active duty from November 1950 to 
November 1952.  

The issues currently on appeal before the Board of Veterans' 
Appeals (Board) arise from a July 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.  The July 1997 rating 
decision listed the issue only as entitlement to individual 
unemployability benefits; however, in the body of the 
decision the RO adjudicated entitlement to individual 
unemployability, as well as the ratings assigned for the 
veteran's service-connected anxiety reaction, prostatitis and 
duodenal ulcer.  The veteran disagreed with the RO's rating 
decision in September 1997.  A statement of the case on the 
issue of individual unemployability was issued in November 
1997.  A supplemental statement of the case addressing the 
issues of increased disability ratings for the veteran's 
service-connected anxiety reaction, prostatitis and duodenal 
ulcer was issued in April 1998.  The veteran submitted a 
written statement to the RO in May 1998 which is accepted as 
a substantive appeal as to all four issues.

Additional development is warranted prior to adjudication of 
the veteran's claims. Certain additional evidence was 
received by the Board in June 1999.  This evidence has not 
been considered by the RO, and the appropriate waiver has not 
been received.  Therefore, in accordance with 38 C.F.R. 
§ 20.1304(c) (1999), the case is returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case.

Further, the veteran indicated, as shown on a VA Form 21-4138 
received by VA in January 1991, that he had been declared 
disabled by the Social Security Administration (SSA).  
However, neither the documentation supporting such an award, 
nor the medical evidence used to arrive at such a 
determination, is of record.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The Board also notes that obtaining 
and reviewing any available outstanding SSA documents and 
associated medical records may very well be pertinent to the 
issues currently on appeal.  Therefore, the Board believes 
that such records are to be obtained prior to resolution of 
the issues currently on appeal.

The veteran should also be afforded appropriate VA 
examinations on remand for the purpose of determining what 
effect his service-connected anxiety reaction; chronic 
prostatitis, TURP; and duodenal ulcer, as opposed to any 
nonservice-connected disabilities (i.e., arthritis, 
cardiovascular disease, hernia, etc.), have on his ability to 
work.  See Friscia v. Brown, 7 Vet. App. 294 (1994), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) specifically stated that, 
where the VA has merely offered its own opinion regarding 
whether a veteran is unemployable as a result of a service-
connected disability, the VA has the duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty v. Brown, 6 Vet. App. 532, 538; and Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

Finally, the record shows that the veteran was apparently 
represented by the service organization Disabled American 
Veterans (DAV) at the time of the rating currently on appeal.  
However, the claims file presently does not contain any 
Appointment of Veterans Service Organization as Claimant's 
Representative (VA Form 21-22) signed by the veteran 
concerning his being represented by DAV.  To this, the Board 
points out that review of the transcript of the above-
mentioned December 1997 personal hearing shows that a 
representative from DAV, present to provide representation of 
the veteran, at the beginning of the hearing informed the 
hearing officer that DAV had submitted the necessary signed 
documentation concerning its representation of the veteran.  
The representative added that he would submit another 
appointment of representation form at the conclusion of the 
hearing.  However, careful review of the veteran's voluminous 
claims folder fails to reveal that such documentation has 
been associated therein.  

Subsequently, a letter from the RO to the veteran dated in 
August 1998 indicates that VA did not at that time have a VA 
Form 21-22 on file showing that the veteran had any 
representation.  The veteran was supplied a VA Form 21-22 and 
instructed to, upon completion of the form, return it to the 
RO.  The letter also indicated that if the veteran did not 
return the form within 60 days the RO would assume that he 
did not wish to be afforded representation as to the matters 
currently on appeal.  As the case must be remanded for the 
foregoing reasons, the veteran should be given another 
opportunity to clarify his representation.  See 38 C.F.R. 
§ 20.600 (1999).  Furthermore, if the veteran elects to be 
afforded such representation, the local representative, if 
applicable, must be provided an opportunity to review the 
claims folder and provide written argument prior to returning 
the claims folder to the Board.  See 38 C.F.R. § 20.600 
(1999). 

Therefore, in the interest of ensuring the veteran's receipt 
of procedural due process, and to ensure that VA has met its 
duty to assist the claimant in developing the facts pertinent 
to the claim, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
with the appropriate form and 
instructions necessary to designate a 
power of attorney, in compliance with 
38 C.F.R. § 14.631 (1999).  Only after 
the remainder of actions required on 
remand have been completed, the claims 
folder should be referred to the 
designated representative (if any) for 
review and submission of additional 
arguments on the appealed issues.

2.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claims.  The 
RO should furnish the veteran with the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records (including, but 
not limited to, from the VA Medical 
Center in New Orleans, Louisiana, and 
from the Louisiana State University 
Medical Center) pertaining to current 
treatment for any of his service-
connected disabilities.  All records not 
already associated with the veteran's 
claims folder should be associated 
therein.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  
 
If requests for any private treatment 
records are not successful, tell the 
veteran and his representative (if any) 
so that the veteran will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR 3.159(c).

3.  The RO should contact the SSA in 
order to obtain all official 
documentation of any application for 
benefits filed by the veteran including 
any SSA Administrative Law Judge 
Decision, as well as copies of the 
medical records upon which any decision 
was based.  The RO should respectfully 
invite the attention of the SSA to 
38 U.S.C.A. § 5106 (West 1991).  All of 
these records are to be associated with 
the claims folder.

4.  The RO should afford the veteran 
comprehensive VA examinations for the purpose 
of determining the severity of and what 
effect his service-connected disabilities 
have on his ability to work.  The claims 
folder and a copy of this remand are to be 
made available to the examiners prior to the 
examinations, and the examiners are asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary by 
the examiners are to be performed. 
  
The examiners are specifically requested 
to express  medical opinions as to the 
degree of occupational impairment 
attributable to the veteran's service-
connected disabilities (irrespective of 
his age, see 38 C.F.R. § 4.19), i.e., 
anxiety reaction; chronic prostatitis, 
TURP; and duodenal ulcer, as opposed to 
any nonservice-connected disabilities 
(i.e., arthritis, cardiovascular disease, 
hernia, etc.).  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected disabilities.  

The psychiatric examiner should identify 
what symptoms, if any, the veteran 
currently manifests or has manifested in 
the recent past that are attributable his 
service-connected anxiety reaction.  The 
examiner must conduct a detailed mental 
status examination.  The examiner must 
also discuss the effect, if any, of the 
veteran's psychiatric disorder on his 
social and industrial adaptability.  The 
examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's psychiatric disorder 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and provide a definition 
of the score assigned and the degree of 
impairment it represents.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1999).

The genitourinary examiner should comment 
on all manifestations and of the 
veteran's service-connected prostatitis, 
TURP.  The examiner should specifically 
comment on the need for any long-term 
drug therapy, the need for any intensive 
management, the frequency of daytime and 
nighttime voiding intervals, and on the 
wearing of any absorbent materials.  See 
38 C.F.R. § 4.115a, Diagnostic Code 7512 
(1999).

The gastrointestinal examiner should 
comment on all manifestations and 
severity of the veteran's service-
connected ulcer disease.  The examiner 
should state whether the veteran has 
impairment of health manifested by anemia 
and weight loss; or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year; or recurring episodes of 
severe symptoms two or three times a year 
averaging 10 days in duration; or 
continuous moderate manifestations; or 
pain only partially relieved by standard 
ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with 
manifestations of anemia and weight loss 
productive of definite impairment of 
health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (1999).

The examiners must provide comprehensive 
reports including complete rationales for all 
conclusions reached.  If further testing or 
examination by specialists is determined to 
be warranted in order to evaluate the 
conditions in issue, such testing or 
examination is to be accomplished.

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the requested examinations do 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  The RO should readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative (if 
any) should be furnished a supplemental 
statement of the case and be given a 
reasonable period of time within which to 
respond thereto. 
    
The claims folder should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


